No. 99-40947
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40947
                          Conference Calendar


NATHAN McDADE,

                                            Plaintiff-Appellant,

versus

REGINALD BROWN,

                                            Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:99-CV-274
                         - - - - - - - - - -
                            April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Nathan McDade, a Texas prisoner (# 800995), appeals from the

district court’s sua sponte dismissal of his 42 U.S.C. § 1983

civil rights complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2).    McDade alleged that he had been denied access to

the courts in violation of the First Amendment and Due Process

Clause.   The district court did not abuse its discretion in

concluding that McDade had failed to show that he suffered an

“actual injury” with respect to law-library restrictions imposed

by defendant Reginald Brown and that his complaint was thus


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40947
                                -2-

frivolous.   See Denton v. Hernandez, 504 U.S. 25, 33-34 (1992);

Lewis v. Casey, 518 U.S. 343, 350-51 (1996).

     AFFIRMED.